DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Application filed on 08/06/19. Claims 1-31 are pending.

Claim Objections
Claims 1, 3, 8 and 15 are objected because they contain the word (GPRS) in them. In addition,  claim 5 recites the word (TCP-IP) without using parentheses. The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claims 12-19 and 20-31 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claims 12-19 recite method of acknowledging the status of a logistic monitoring which depend to the independent claim 1 system for logistic monitoring. In addition, claims 20-31 recite security device which also depend to the independent claim 1 for logistic monitoring are followed the improper dependencies. See MPEP § 608.01(n).  Accordingly, the claims 12-19 and 20-31 are not been further treated on the merits. Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of "System for logistic monitoring, control and preservation of inventory stocks of goods while they are transported by air, sea, land and/or kept in depository sites, through the processing of staggering coded commands, received remotely through wireless telemetry actions " in the preamble. 
Claim 12 recites the limitation of “method of acknowledging the status of a logistic monitoring, control and preservation of inventory stocks of goods while they are transported by air, sea, land and/or kept in depository sites, through the processing of staggering coded commands, received remotely through wireless telemetry actions” in the preamble.  There are insufficient antecedent basis for these limitations in the claims.
Claim 18 recites in the body of the claim: "if all devices status do not follow a predetermined monitoring sequence…" where the “if statements” do not distinctly claim the invention, and is inherited by all claims dependent upon them. The "if statements steps" of the claims are conditional limitations and 

Regarding claim 20, the phrase security device "such as" fuel protector to be used in the system for logistic monitoring renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over OLSEN, III et al. (2007/0288294) in view of McSheffrey (2017/0357926).
As per claim 1, OLSEN ,III discloses System for logistic monitoring, control and preservation of inventory stocks of goods while they are transported by air, sea, land and/or kept in depository sites, through the processing of staggering coded commands, received remotely through wireless telemetry actions (See OLSEN, III, Paragraphs 0006; 0008; 0034-0035), the system comprising: • an inventory stock control and monitoring system, provided with status measurement sensor (See OLSEN, Paragraphs 0007; 0009), electromechanical and pneumatic device, pneumatic-sliding actuator device, sliding actuator engaging device, engage-release electronic control device a rechargeable battery pack unit, an electronic central unit based upon 
OLSEN , III does not explicitly disclose wherein the engage-release electronic control device is connected to a compressed air reservoir tank which is supported by an pneumatic safety protection device connected to an external autonomous compressed air main reservoir.
However, McSheffrey teaches wherein the engage-release electronic control device is connected to a compressed air reservoir tank which is supported by an pneumatic safety protection device connected to an external autonomous compressed air main reservoir (See McSheffrey, Fig.6; Paragraph 0045).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of McSheffrey within the teaching of OLSEN with the motivation of providing fluid tanks in a hospital or similar environment include sensors to detect, e.g., state and location, which can be communicated to a central station where this data can be processed to permit predictions of resource usage and enable automated management of the fluid tanks (See McSheffrey, Paragraph 0004).

Claims 2-31 are rejected under 35 U.S.C. 103 as being unpatentable over OLSEN, III et al. (2007/0288294) in view of McSheffrey (2017/0357926) and further in view of Saenz et al. (2007/0040647). 

However, Saenz teaches wherein a satellite interconnection of the electronic central unit and a satellite connection gateway, comprises a software application for satellite upstream telecommunication connection and downstream telecommunication connection, between a world wide web connection and the inventory stocks control and monitoring system (See Saenz, Paragraphs 0012; 0037; 0065).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Saenz within the teachings of McSheffrey and OLSEN with the motivation of providing the unit can comprise such means of communication, as a transceiver of wireless local communication, a GPS-receiver and a transceiver of cellular communication operated by the processor (CPU), which also operates controller of the container's equipment. Combined with different local networks (specially created networks or existing ones), as well as with cellular and satellite networks and the Internet, the means of communication of the device for reefer equipment monitoring and control provides the remote monitoring of the status and travel of the cargo and control of reefer equipment of container during the entire period of cargo transportation and storage, which is done irrespectively of the container location and the location of an operator, who monitors the status and travel of cargo and controls the container reefer equipment. In addition, the control over reefer equipment can be effected both remotely from a remote 

As per claim 3, OLSEN, III/ McSheffrey  and Saenz disclose the system according to claim 1, wherein the inventory stocks control and monitoring system intercommunicates with a world wide web connection through a communication path to a receiving GPRS gateway (See Saenz, Paragraphs 0012; 0037; 0065).

As per claim 4, OLSEN, III/ McSheffrey and Saenz disclose the system according to claim 2 wherein it comprises an inventory stock control and monitoring system back office management server with administration and operations database, linked to the world wide web connection through an intranet software connection and datalink application software for satellite connection gateway (See Saenz, Paragraphs 0054-0057; 0065).

As per claim 5, OLSEN, III/ McSheffrey and Saenz disclose the system according to claim 4, wherein the datalink application software is based on TCP-IP technology (See McSheffrey, Paragraphs 0039-0040; 0043).



As per claim 7, OLSEN, III/ McSheffrey and Saenz disclose the system according to claim 1, wherein the satellite modem, the electronic central unit the Bluetooth receiver, the battery- pack unit, and the voltage protection device are located within an electronic- control and communications assembly (See Saenz, Paragraphs 0006; 0026; 0037; 0064).

As per claim 8, OLSEN, III/ McSheffrey and Saenz disclose the system according to claim 7, wherein said control unit enclosure includes a GPRS receiver (See Saenz, Paragraphs 0012; 0037; 0065).

As per claim 9, OLSEN, III/ McSheffrey and Saenz disclose the system according to wherein the electronic central unit is connected with the engage-release electronic control device, sliding actuator engaging device and status measurement sensor through physical links (See OLSEN, III, Paragraphs 0042-0043; 0047).

As per claim 10, OLSEN, III/ McSheffrey and Saenz disclose the system according to claim 1, wherein the external unit (12) is a smartphone* a tablet, a laptop or any other portable apparatus (See McSheffrey, Paragraphs 0026; 0029; 0033).



As per claim 12, OLSEN, III/ McSheffrey and Saenz disclose method of acknowledging the status of a logistic monitoring, control and preservation of inventory stocks of goods while they are transported by air, sea, land and/or kept in depository sites, through the processing of staggering coded commands, received remotely through wireless telemetry actions, the method comprising the steps of: ® Interlace a Bluetooth device of an external unit into a Bluetooth receiver of a an inventory stock control and monitoring system of the system of claim 1;
» send to said Bluetooth receiver a staggering coded command to receive the status of said an inventory stocks control and monitoring system (See McSheffrey,  Paragraphs 0045); 
• send acknowledgment actions from the inventory stocks control and monitoring system to release and reset a status measurement sensor, a electromechanical and pneumatic device, a pneumatic sliding actuator device, and engage-release electronic control device (See McSheffrey, Fig.6; Paragraph 0045).

As per claim 13, OLSEN, III/ McSheffrey and Saenz disclose the method according to claim 12, wherein an inventory stock control and monitoring system back office management server collects the following monitoring data for validation and proof: » Satellite Almanac Data
*    Satellite Modem Serial Number ■ UTC Date - UTC Time ®  User Id of requester ■  User Name
*    Request Validator User Id * Request Validator Acknowledgment Speed, Height,
 *   Geographical Location, ® Sensor Status, « Active-Idle, » Release Devices Status,
*    Engaged-Released, ■» Mode of operation, * Temperature, ® Volume measurement,


As per claim 14, OLSEN, III/ McSheffrey and Saenz disclose the method according to claim 12, wherein the staggering coded command to acknowledge and release the status of the stock control and monitoring system is sent from the satellite modem to the Bluetooth receiver through a microcontroller and interface within an electronic control unit (See Saenz, Paragraphs 0026; 0037; 0062; 0064).

As per claim 15, OLSEN, III/ McSheffrey disclose and Saenz the method according to claim 12, wherein the staggering coded command to acknowledge and release the status of the inventory stocks control and monitoring system is sent from a GPRS device to the Bluetooth receiver through a microcontroller and interface within fin electronic control unit (See Saenz, Paragraphs 0026; 0037; 0062; 0064).

As per claim 16, OLSEN, III/ McSheffrey and Saenz disclose the method according to any of claim 12, wherein the status request staggering coded command is sent to the status measurement sensor, to the electromechanical and pneumatic device and to pneumatic sliding actuator device via the engage-release electronic control device (See McSheffrey, Paragraphs 0050-0052).

As per claim 17, OLSEN, III/ McSheffrey and Saenz disclose the method according to any of claims 12, wherein it comprises the engagement-release of the monitoring status of the inventory stocks control and monitoring system (See McSheffrey, Paragraphs 0020-0021; 0050-0052).

As per claim 18, OLSEN, III/ McSheffrey and Saenz disclose the method according to any of claims 12, wherein it comprises validating a warning message sent to the inventory stocks control and monitoring system if all devices status do not follow a predetermined monitoring sequence, according to expected satellite almanac readings and memory preloaded records within the electronic control unit (See Saenz, Fig.6; Paragraph 0062).

As per claim 19, OLSEN, III/ McSheffrey and Saenz disclose the method according to claim 14, wherein any unauthorized or unexpected handling and or intervention of the inventory stocks control and monitoring system is recorded in the memory within the electronic control unit and utterly transmitted through the satellite modem to an end supervisor (See Saenz, Fig.6; Paragraph 0062).

As per claim 20, OLSEN, III/ McSheffrey and Saenz disclose Security device such as fuel protector to be used in the system for logistic monitoring, control and preservation of inventory stocks according to claims 1, wherein the security device consists in: a. a status measurement sensor (See McSheffrey, Paragraph 0056); b. an electromechanical and pneumatic device (See MCSheffrey, Paragraph 0045): c. a pneumatic sliding actuator device (See MCSheffrey, Paragraph 0045); d. an electronic control device (See MCSheffrey, Paragraph 0048; 0051); e. a sliding actuator engaging device (See McSheffrey, Paragraphs 0034; 0045; 0048; 0056); f. an air reservoir tank (See McSheffrey, Paragraphs 0034; 0045; 0048; 0056; 0072); g. a pneumatic safety protection device (See McSheffrey, Paragraphs 0034; 0045; 0048; 0056); and
h. a main reservoir (See McSheffrey, Paragraphs 0034; 0045; 0048; 0056; 0072).



As per claim 22, OLSEN, III/ McSheffrey and Saenz disclose the security device according to claim 21, wherein the sensor (16} is located in the pipe desired to secure, specifically between two pipe flanges and tightened through nuts and bolts around a gasket at both sides of the ring (See McSheffrey, Fig.2; Paragraphs 0016; 0023; 0045).

As per claim 23, OLSEN, III/ McSheffrey and Saenz disclose the security device according to claim 21  wherein the status measurement sensor is placed between the output valve’s electromechanical and pneumatic device and the bottom outlet of the tank (See McSheffrey, Fig.2; Paragraphs 0016; 0023).

As per claim 24, OLSEN, III/ McSheffrey and Saenz disclose the security device wherein the electromechanical and pneumatic device is a compressed air activated unit driven by electrical solenoid configured to open and shut a blocking valve, including the tell-back status of the valve when it is either opened or shut (See McSheffrey, Paragraphs 0016; 0023).

As per claim 25, OLSEN, III/ McSheffrey and Saenz disclose the security device, wherein the pneumatic sliding actuator device is a mechanical device configured to moving forward and 

As per claim 26, OLSEN, III/ McSheffrey and Saenz disclose the security device wherein the electronic control device is an electrical, driven piece configured to trigger the pneumatic sliding actuator device and to engage-release the electromechanical and pneumatic device (See McSheffrey, Fig.2; Paragraphs 0016; 0023).

As per claim 27, OLSEN, III/ McSheffrey and Saenz disclose the security device wherein the sliding actuator engaging device is connected to the pneumatic sliding actuator device and comprises a mechanical sliding rod operated with compressed air and driven by electrical solenoid (See McSheffrey, Paragraph 0045).

As per claim 28, OLSEN, III/ McSheffrey and Saenz disclose the security device, wherein the air reservoir tank is a receptacle storage chamber configured hold compressed air at more than atmospheric pressure and connected to the electronic control device (See McSheffrey, Paragraphs 0020; 0045).

As per claim 29, OLSEN, III/ McSheffrey and Saenz disclose the security device, wherein the pneumatic safety protection device is a check valve device supported by the compressed air main reservoir which is connected to an external compressed air energy source (See McSheffrey, Fig.6; Paragraphs 0020-0021; 0045).



As per claim 31, OLSEN, III/ McSheffrey and Saenz disclose the security device, wherein link connections are physical pneumatic connections which consist of a hollow tube for compressed air conduction, surrounded by electric cables, covered by an external protector shield, whose construction and assembly is coaxial structure. (See McSheffrey, Paragraphs 0045; 0072).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANEL FRENEL whose telephone number is (571)272-6769.  The examiner can normally be reached on M-F 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VANEL FRENEL/Primary Examiner, Art Unit 3687